DETAILED ACTION
Applicants’ arguments, filed 19 September 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
In the prior office action, the examiner rejected the instant claims over the combination of Bartus et al. (US 2003/0235537 A1) in view of Kaialy et al. (Powder Technology, Vol. 227, 2012, pages 74-85). This rejection has been withdrawn in view of the claim amendments. Specifically, claims 24 and 30 have been amended to recite that the formulation comprises 95% by weight or more of acetylsalicylic acid or a pharmaceutically acceptable salt thereof, rather than reciting that the dry particles comprise 95% by weight or more of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. In view of this amendment, the claim interpretation set forth on pages 2-3 of the non-final rejection mailed on 17 June 2022 is no longer applicable to the claims as presently amended. Also, the rationale provided on the middle paragraph of page 8 of the office action mailed on 17 June 2022 is no longer applicable. In view of the fact that the rationale provided on the middle paragraph of page 8 of the office action mailed on 17 June 2022 is no longer applicable, the previously applied rejection cannot be maintained.

Claim Interpretation
Claims 24 and 30 require a formulation comprising 95% or more by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. However, claims 24 and 30 also recite a pharmaceutically acceptable excipient as a required ingredient. As such, a composition with 100% by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof is not understood to be within the claim scope because such a composition would not include a pharmaceutically acceptable excipient.
Also, the examiner notes that the 95% by weight can be composed of both acetylsalicylic acid itself as well as its counter-ion. As such, a case wherein the acetylsalicylic acid plus the counter-ion of the salt is equal to or greater than 95%, but acetylsalicylic acid by itself in the absence of the counter-ion is less than 95% is under 95% is understood to be within the claim scope provided that the other characteristics of the claimed invention have been met.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24, 30, 36-37, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soleti et al. (European Respiratory Journal, Vol. 38, 2011, page 825) in view of Longest et al. (US 2015/0107589 A1).
Soleti et al. (hereafter referred to as Soleti) is drawn to administration of acetylsalicylic acid in the form of a lysine salt via inhalation. The purpose of administering acetylsalicylic acid in this manner is to treat inflammation related with chronic obstructive pulmonary disorder (COPD).
Soleti differs from the claimed invention because Soleti is not drawn to a dry powder, and as such, does not have a particle size.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced below.

    PNG
    media_image1.png
    317
    412
    media_image1.png
    Greyscale

Longest differs from the claimed invention because Longest does not teach acetylsalicylic acid as the drug to be administered.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the acetylsalicylic acid of Soleti in the manner taught by Longest as dry powders to be used via a dry powder inhaler. Soleti teaches acetylsalicylic acid in a dosage form intended for administration via inhalation. The dry powder formulation of Longest, while structurally different from that of Soleti, is also useful for administration via inhalation. As such, the skilled artisan would have been motivated to have formulated the acetylsalicylic acid of Soleti in the dry powder form of Longest for predictable administration via inhalation with a reasonable expectation of success, wherein administration via inhalation is desired by Soleti.
As to claim 24, the claim requires 95% or more by weight of the acetylsalicylic acid active agent or a salt thereof. Longest teaches the following in paragraph 0062, reproduced in part below.

    PNG
    media_image2.png
    108
    409
    media_image2.png
    Greyscale

The skilled artisan would have understood that the amount of the composition which is not active agent is excipient; for example, a composition comprising 95% active agent would have had 5% excipient. As such, the above-indicated amounts of active agent and excipient overlap with the claimed amount of 95% by weight or more of active agent. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 24, the claim requires specific values of mass median aerodynamic diameter (MMAD) and volume median geometric diameter (VMGD). Longest teaches the required MMAD values; see at least the above-reproduced Table 12. Longest appears to be silent with regard to the VMGD values. However, Longest does teach the following in paragraph 0072, relevant text reproduced below.

    PNG
    media_image3.png
    73
    406
    media_image3.png
    Greyscale

As such, Longest appears to teach geometric mean particle diameters both less than 1 µm and greater than 1 µm. While this measurement appears to differ from the VMGD because it is mean diameter rather than median diameter being measured, the skilled artisan would have reasonably expected that the composition of Longest would have had a VMGD within the claimed range. Something which is old (e.g. the composition of Longest, regardless of which drug was used in the composition) does not become old upon the discovery of a new property (e.g. the volume median geometric diameter), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
As to claim 30, this is an independent claim reciting subject matter similar to that of claim 24 with the exception that the VGMD must be less than 5 µm and the MMAD between about 1 µm and about 5 µm. This is in contrast to claim 24 which recites that the VGMD is between about 1 µm and about 5 µm and the MMAD is less than 5 µm. Nevertheless, claim 30 is rejected for essentially the same reason that claim 24 is rejected, as the rationales provided by the examiner regarding particle sizes in claim 24 are also applicable to claim 30.
As to claims 36-37, the examiner notes particle diameters between 1.7 µm and 2.4 µm in Table 12 of Longest, reproduced above. While these diameters are MMAD diameters rather than VGMD diameters, there would have been a reasonable expectation that the VGMD diameters of these examples would have been within the claimed range. Something which is old (e.g. the composition of Longest, regardless of which drug was used in the composition) does not become old upon the discovery of a new property (e.g. the volume median geometric diameter), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
As to claim 40, Longest appears to teach mannitol, leucine, and poloxamer 188 as excipients in paragraph 0097. None of these ingredients are the ingredients of sodium citrate or maltodextrin which are excluded from the claims.
As to claim 41, the composition of Soleti appears to include acetylsalicylic acid as the sole active agent in the formulation, and thereby the sole non-steroidal anti-inflammatory in the formulation.
As to claims 42-43, Longest teaches the inclusion of dry particles, as of the text set forth above regarding the rejection of claim 24. Longest also teaches deaggregation, as of at least paragraph 0087 of Longest. While Longest does not appear to teach that any particular particle inhibits aggregation, it is nevertheless, the case that Longest teaches both the inclusion of particles as well as the inhibition of aggregation. This combination of features is understood to read on the claimed requirements.
This rejection does not appear to apply to claims 25-27, 31-33, and 38-39. These claims recite that a specific amount of acetylsalicylic acid is administered to systemic circulation within about 15 minutes after administration via inhalation. Both Soleti and Longest are silent with regard to this feature. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, inherency must be based on what is necessarily present in the prior art, not what would have resulted due to optimization of conditions. See also MPEP 2112(IV). In this case, as a dry powder formulation comprising particles with acetylsalicylic acid with the required amounts of active and excipient are not necessarily present in the prior art, there is no case to be made that the recited time of entry into systemic circulation would have been inherent in the teachings of the prior art.
As to all of the pending claims, the instant claims require that the formulation is for treating or reducing risk of a thromboembolic event. The examiner takes the position that although the intended use of acetylsalicylic acid in the Soleti reference is as an anti-inflammatory, acetylsalicylic acid would have also been known to have been an anti-clotting medication due to its ability to have acted as a blood thinner. As such, the skilled artisan would have expected the composition of Soleti, either by itself or as modified by Longest, to have been capable of treating or reducing risk of thromboembolic event even if this was not the intended purpose of Soleti. The discovery of a previously unappreciated property of a prior art composition (e.g. that the composition of Soleti would have been capable of treating or reducing risk of a thromboembolic event), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I).
Note Regarding Reference Date: The instant application has an earliest effective filing date of 30 April 2013. Longest et al. (US 2015/0107589 A1) was published on 23 April 2015, which is after the earliest effective filing date of the instant application. As such, Longest is not prior art under AIA  35 U.S.C. 102(a)(1). However, Longest appears to be effectively filed as early as 9 May 2012 based upon the filing date of various provisional applications upon which Longest claims benefit. This is earlier than the effective filing date of the instant application. Also, Longest does not appear to have common inventors or a common assignee with the instant application. As such, Longest is understood to be prior art under AIA  35 U.S.C. 102(a)(2).

Response to Arguments Regarding Obviousness Rejections
In applicant’s response on 19 September 2022, applicant has provided arguments regarding the previously presented obviousness rejections. These arguments appear to be moot as they relate to a ground of rejection which has been withdrawn. As such, the examiner has not addressed applicant’s argument substantively as they relate to a rejection that is not currently pending.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,529 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler as well as a drug delivery system in conflicting claim 10.
The instant and conflicting claims differ because the conflicting claims do not recite an excipient whereas the instant claims recite an excipient in an amount of 5% or less.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced above. The amount of active agent may be in the range of 1-99%, as of Longest, paragraph 0062.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a particle comprising both active agent and excipient, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of an excipient in combination with the active agent in a particle would have been known at the time of filing, as of Longest. As such, the skilled artisan would have been motivated to have used the particle in combination with an excipient of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration.

Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims do not recite the required excipient.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced above. The amount of active agent may be in the range of 1-99%, as of Longest, paragraph 0062.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a particle comprising both active agent and excipient, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of an excipient in combination with the active agent in a particle would have been known at the time of filing, as of Longest. As such, the skilled artisan would have been motivated to have used the particle in combination with an excipient of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,993,488. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims appear to recite a size range of 3-6.7 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the conflicting claims recite particles between 5 µm and 6.7 µm that are outside the claimed range. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,568,894. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The composition of the conflicting claims utilizes leucine as the excipient.
The instant and conflicting claims differ because the conflicting claims appear to recite a size range of 0.5-10 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the conflicting claims recite particles between 5 µm and 10 µm that are outside the claimed range. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,195,147. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The instant claims have magnesium stearate as an excipient.
The instant and conflicting claims differ because, while conflicting claim 4 recites a particle size of about 1 µm to about 5 µm, this is not recited by conflicting claims 1. This indicates that conflicting claim 1 has a broader size than instant claim 1. Nevertheless, the subject matter of the conflicting claims appears to have a particle size that at least overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,772,832.
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The conflicting claims have phospholipids as an excipient and are sized from 3 µm to 6.7 µm.
The instant and conflicting claims differ because the conflicting claims appear to recite a size range of 3-6.7 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the conflicting claims recite particles between 5 µm and 6.7 µm that are outside the claimed range. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,786,456. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. Particles include magnesium, as of conflicting claim 1. Particles are sized with a mass median aerodynamic diameter of about 1 µm to about 5 µm, as of conflicting claim 4.
The instant and conflicting claims differ because, while conflicting claim claim 4 recites a particle size of about 1 µm to about 5 µm, this is not recited by conflicting claim 1. This indicates that conflicting claim 1 has a broader size than instant claim 1. Nevertheless, the subject matter of the conflicting claims appears to have a particle size that at least overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,077,058. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The particles further comprise magnesium stearate. Conflicting claim 5 recites a particle size from 1 µm to 5 µm.
The instant and conflicting claims differ because, while conflicting claim 5 recites a particle size of about 1 µm to about 5 µm, this is not recited by conflicting claim 1. This indicates that instant claim 1 has a broader size. Nevertheless, the subject matter of the conflicting claims appears to have a particle size that at least overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,160,815. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The composition comprises acetylsalicylic acid and leucine as an excipient. Particles are sized from 0.5 µm to 10 µm.
The instant and conflicting claims differ because the conflicting claims appear to recite a size range of 0.5-10 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the conflicting claims recite particles between 5 µm and 10 µm that are outside the claimed range. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 13, 23, and 26-29 of copending Application No. 15/701,257 in view of Longest et al. (US 2015/0107589 A1).
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the copending claims do not recite an excipient.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced above. The amount of active agent may be in the range of 1-99%, as of Longest, paragraph 0062.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using acetylsalicylic acid in combination with an excipient, as taught by Longest. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of an excipient for a medicament for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the excipient of Longest to have administered the acetylsalicylic acid dry powder of the copending claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-33, and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-27, 30-34, and 36-43 of copending Application No. 16/370,932 in view of Longest et al. (US 2015/0107589 A1).
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a method for reducing inflammation by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the copending claims do not recite an excipient.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced above. The amount of active agent may be in the range of 1-99%, as of Longest, paragraph 0062.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using acetylsalicylic acid in combination with an excipient, as taught by Longest. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of an excipient for a medicament for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the excipient of Longest to have administered the acetylsalicylic acid dry powder of the copending claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-33, and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/988,559.
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. Copending claims 11-13 recite various excipients.
The instant and copending claims differ because the copending claims appear to recite a size range of 0.5-10 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the copending claims recite particles between 5 µm and 10 µm that are outside the claimed range. Nevertheless, the subject matter of the copending claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the copending claims, while having been allowed, have not issued as a patent.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 17/391,021.
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid in combination with magnesium stearate.
The instant and copending claims differ because, while copending claim 5 recites a particle size of about 1 µm to about 5 µm, this is not recited by copending claim 1. This indicates that instant claim 1 has a broader size. Nevertheless, the subject matter of the copending claims appears to have a particle size that at least overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-33, and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/509,037.
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a composition for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. Copending claim 20 recites an excipient.
The instant and copending claims differ because the copending claims appear to recite a size range of 0.5-10 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the copending claims recite particles between 5 µm and 10 µm that are outside the claimed range. Nevertheless, the subject matter of the copending claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments Regarding Double Patenting Rejections
Applicant has presented arguments regarding the previously applied double patenting rejections. Applicant has argued that the differences between the prior art and claimed invention is not rectified by Bartus or Kaialy, as of applicant’s response, last two paragraphs of page 11. This is not applicable to the currently pending rejections because none of the currently pending double patenting rejections reference Bartus or Kaialy in their statements of rejection.

Terminal Disclaimers
The terminal disclaimer filed on 28 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,149,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/396,272 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612